EXHIBIT 10.8

 

[mmpw_ex108001.jpg]

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of July 2, 2015 (the
“Effective Date”) by and between Multimedia Platforms Inc. a corporation
organized under the laws of the State of Nevada with its principal place of
business at 2929 E. Commercial Blvd., PH D, Ft. Lauderdale, FL 33308, (the
“Company”), and Patrick Kolenik an individual located at 2101 Bay Colony Lane,
Wilmington, NC 28405 (the “Consultant”). 

 

WHEREAS, Consultant has extensive experience and expertise in corporate
strategic planning, financial strategy, and market awareness; and 

 

WHEREAS, the Company desires to engage the services of Consultant and Consultant
desires to provide such consulting services to the Company as an independent
contractor on such matters within the experience and expertise of the
Consultant, under the terms and conditions contained herein. 

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows: 

 

1.

Consulting Services

 

1.1.

Consultant shall provide the Company with the services as follows:

 

 

 

 

 

Consultant agrees, to the best of his knowledge and ability, to advise the
Company regarding financial matters, financial strategy, corporate strategic
planning and public market awareness and to provide such other services as
agreed by both parties. 

 

 

 

 

1.2.

Consultant undertakes to perform his duties and obligations under this Agreement
with the highest degree of professionalism and shall abide by all laws, rules
and regulations that apply to the performance of the Consulting Services. 

 



2.

Status of Parties

   

Consultant shall at all times act as an independent contractor and not as an
employee of the Company and shall not have authority to speak for, represent,
obligate or legally bind the Company in any way.

  3.

Term of the Agreement: The term of this Agreement is 24 months. The Agreement
may be terminated by the Company 270 days from execution hereof.



 

 



2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 | 954-4404678 |
MultimediaPlatformsInc.com 



 

1


 



 







4.

Fees and Expenses

 

4.1.

In consideration of Consultant's obligations under this Agreement, certain
affiliates of the Company shall pay Consultant the following:

 

4.1 (a) The Company shall deliver Five (5) year Options to purchase 1,500,000
(one million five hundred thousand) shares of the Company’s common stock at
$0.30 (thirty cents) per share. The shares underlying the options cannot be sold
until February 1, 2016. This restriction will be automatically waived should any
of the shares owned or controlled by Bobby Blair or TBG Holdings (or any of
their affiliates) be included in a registration statement to sell or should
Bobby Blair or TBG Holdings sell shares during that period. The shares
underlying the options will have a piggyback registration right and the options
shall allow for cashless exercise.

  4.2.

Consultant shall be entitled to reimbursement for documented reasonable out of
pocket expenses incurred in performing his duties pursuant to this Agreement.
Such expenses shall be approved prior to incurring such expenses.

 

5.

Reporting

 

 

Consultant’s Services with respect to this Agreement shall be coordinated with
the Company through the Company’s Chief Executive Officer, Chief Operating
Officer or Chairman of the Board, or their respective designees from time to
time. 

 

6.

Confidentiality and Proprietary Rights

 

 

As a basic condition to entering into this Agreement, Consultant warrants and
undertakes to execute, be bound by and comply with the Confidentiality and
Proprietary Rights as requested by the Company. 

 

7.

Covenants, Representations and Warranties

 

 

Both parties represent and warrant to the that execution of this Agreement will
not violate, breach or otherwise conflict with any term or provision of any
contract or agreement, written or oral, to which either party is a party
thereto. 

 

8.

General

 

8.1.

Neither party hereto shall assign any of its rights and obligations hereunder
without the prior written consent of the other party.

  8.2.

Either party's failure at any time to require strict compliance by the other
party of the provisions of this Agreement shall not diminish such party's right
thereafter to demand strict compliance therewith or with any other provision.
Waiver of any particular default shall not waive any other default.



 

 

2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 | 954-4404678 |
MultimediaPlatformsInc.com



 

2


 

 

8.3.

All disputes with respect to this Agreement shall be determined in accordance
with the laws of the State of Florida.

  8.4.

In the event that any provision of this Agreement shall be deemed unlawful or
otherwise unenforceable, such provision shall be severed from this Agreement and
the balance of the Agreement shall continue in full force and effect.

  8.5.

This Agreement contains and sets forth the entire agreement and understanding
between the parties with respect to the subject matter contained herein, and
such supersedes all prior discussions, agreements, representations and
understandings in this regard. This Agreement shall not be modified except by an
instrument in writing signed by both parties.

  8.6.

Any notice permitted, required or desired to be given under this Agreement shall
be in writing, fax or via email and shall be deemed to have been effectively
given when delivered to the party (i) if personally delivered, or (ii) if sent
via email or facsimile, upon successful transmission to:

 

In the case of the Company: 

 

 

Multimedia Platforms Inc. 2929 E. Commercial Blvd., Ft. Lauderdale, FL 33308,

 

 

 

Attention: Mr. Bobby Blair

 

In the case of the Consultant:

 

   

Patrick Kolenik, 2101 Bay Colony Lane, Wilmington, NC 28405

 

or to such address as may have been designated by the Company or the Consultant.

 

 

IN WITNESS WHEREOF the duly authorized representatives of the Company and
Consultant have executed this Agreement as of the date stated below. 

 



COMPANY: 

 

 

CONSULTANT: 

 

 

 

 

 

 

Multimedia Platforms Inc. 

 

 

 

 

 

 

 

 

By:

[mmpw_ex108002.jpg]

 

 

Robert A. Blair

 

Patrick Kolenik 

CEO 

 

 





 

 

2929 E. Commercial Blvd, PH-D, Ft. Lauderdale, FL 33308 | 954-4404678 |
MultimediaPlatformsInc.com

 

3

--------------------------------------------------------------------------------